PER CURIAM.
This is a disciplinary action instituted by The Florida Bar against David L. Kline, a member of The Florida Bar. The Court’s duly appointed referee has filed his findings and recommendations. In that report the referee has found that Kline has been found guilty of unlawfully and knowingly haying in his possession a controlled substance, cannabis, in an amount of two thousand pounds or more, but less than ten thousand pounds. Disbarment is recommended.
We note that Kline was, on October 10, 1984, adjudicated guilty. He was sentenced to five years imprisonment and was fined a total of $52,500.
We hereby disbar David L. Kline, effective immediately. He is ineligible to seek readmission prior to October 10, 1989, or until his civil rights are restored, whichever comes later. Judgment for costs in the amount of $258.07 is entered for The Florida Bar against David L. Kline, for which sum let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.